—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in summarily denying the motion of defendant to withdraw his guilty plea based on a claim not supported by the record (see, People v Webley, 256 AD2d 1119, 1119-1120, lv denied 93 NY2d 880; see also, People v Foster, 265 AD2d 879, lv denied 94 NY2d 822). Defendant does not challenge the validity of his waiver of the right to appeal, which encompasses his contention that the sentence is unduly harsh or severe (see, People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Niagara County Court, Fricano, J. — Criminal Contempt, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.